            Case 5:21-cv-01403-EGS Document 2 Filed 03/19/21 Page 1 of 8



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

     f}¼y~£w,5
7 22 I N ~Focu 01,                                .Jcex±
 Allwb;_,21JJ M ti/o'a,
     (In the space above enter the full name(s) of the plaintif.f(s).)


                            - against-

                                                                                       COMPLAINT
                                                                                  JuryTrial:   •   Yes   ~
                                                                                               (check one)




(In the space above enter the full name(s) of the defendant(s). lfyou
cannot fit the names of all of the defendants in the space provided,
please write "see attached" in the space above and attach an
additional sheet ofpaper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part I Addresses should not be included here.)

I.          Parties in this complaint:

A.          List your name, address and telephone number. If you are presently in custody, include your identification
            number and the name and address of your current place of confinement. Do the same for any additional
            plaintiffs named. Attach additional sheets of paper as necessary.


Plaintiff            Name
                     Street Address
                     County, City
                     State & Zip Code
                     Telephone Number


Rev. 10/2009
         Case 5:21-cv-01403-EGS Document 2 Filed 03/19/21 Page 2 of 8



B.        List all defendants. You should state the full name of the defendants, even if that defendant is a government
          agency, an organization, a corporation, or an individual. Include the address where each defendant can be
          served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.
          Attach additional sheets of paper as necessary.                                                              _ _ . /_                        _j,
                                                , '-                   I   I                         ,                                           ~~

Defendant No. 1                       Name _ _..1L.Ju..;:,_____,L...:11---L-.!...L.1~~--A1--V---L+.-...W."'-'1'\---'o~-=-..J..¥.""""'"---4-""-"'l.;4


                                      County, City _-+-;H'-l'-""'-Jll,l-J.J.,"""":..!!L--+-+...:;--1--....v..w,,,c._..___ _ _ __
                                      State & Zip Code _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Defendant No. 2                       Name
                                              ---------------------------
                                      Street Address
                                                 ------------------------
                                      County, City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                      State & Zip Code _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Defendant No. 3                       Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                      Street Address
                                                          ------------------------
                                      County, City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                      State & Zip Code _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Defendant No. 4                       Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                      Street Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                      County, City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                      State & Zip Code _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




II.       Basis for Jurisdiction:

Federal courts are courts of limited jurisdiction. Only two types of cases can be heard in federal court: cases
involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a
case involving the United States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. §
1332, a case in which a citizen of one state sues a citizen of another state and the amount in damages is more than
$75,000 is a diversity of citizenship case.

A.        )Vhat is the basis for federal court jurisdiction? (check all that apply)
          Q Federal Questions                    Q Diversity of Citizenship


B.




Rev. 1012009                                                -2-
                        Case 5:21-cv-01403-EGS Document 2 Filed 03/19/21 Page 3 of 8




            C.                                                                              hat is the state of citizenship of each party?




            III.          Statement of Claim:

            State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
            complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
            include further details such as the names of other persons involved in the events giving rise to your claims. Do not
            cite any cases or statutes. If you intend to allege a number ofrelated claims, number and set forth each claim in a
            separate paragraph. Attach additional sheets of paper as necessary.                       VtL-h
            A.



            B.




                                                                            I                                   I                   A

 Wh"I
            C.
happened
 to you?




                                                                                                       , /- - - - - - - - - - ~ ~ - - - -
                                                                                 ,I   '/'

                               ...!_     ,                                                                  u
 Who did
  what?




   Was
                                                                                                                                -- - '
                   I   WJ \I                                                                                                                 ' ,

                                                                                                                                              . ·.
 anyone
   else
                                                                                                                                    -   -+?,.. J,.v
involved?
                                                                            L     I   I

                                                                                                       •-




Who else
saw what                               /JO'- Ir   1-...P _
happened?
                                                        ~ - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - -


            Rev. 1012009                                                   -3-
          Case 5:21-cv-01403-EGS Document 2 Filed 03/19/21 Page 4 of 8




                                         Statements



C.      Facts; I have a section 8 voucher and so I could utilize it to look for an apartment. I

went to an arbor village and old forge apartments, and I spoke to one of the staff by the name of

Vicky, who works at the rent office. I asked her if she had a one bedroom apartment, and she

responded with" there will be two available in another two weeks", So I said to her do you

accept section 8. She responded with" No we do not accept section 8".

       Vicky from arbor village and old forge apartments, discriminate against me just because I

hold a Section 8 Voucher.

       Afterall there was no one involved at the time, when Vicky told me" we don't accept

Section 8 Vouchers"

       At the end no one saw what happened.



                                                            Respectfully submitted
           Case 5:21-cv-01403-EGS Document 2 Filed 03/19/21 Page 5 of 8




IV.       Injuries:


If you sustained injuries related tot~ events alle          d above, describe them and state what medical tr
                                       ...                                  '1                                               '
you required and received.   ----l----l,,'(..,_,.,.-bC..,_._.,,,_....,."""--_ _~....._..L>.....~'-""'=-----1-.-.,Q/J....L..lJJ,£1,.,L~~.a-,'--"-'~

 cLepny_~.ru ,]kl.




V.        Relief:


State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and




Rev. 1012009                                                  -4-
           Case 5:21-cv-01403-EGS Document 2 Filed 03/19/21 Page 6 of 8
                                  .. '



I declare under penalty of perjury that the foregoing is true and correct.


Signed this ~      day o f _M......,
                            - .......a__v::_._c...,_,h___.__--b,<~-'-()'V ---".)az.. _.- lc-C---, 20_jd_.



                                                     Signature of Plaintiff_~"7"=>'17'1--f-"---- ----t-- -r--
                                                     Mailing Address        -...,t-,,i-'r-l ' - ~-+-1-....1....1..v"""'--'<C>,__~..;>J_.IL_C"""'-"""""--




                                                     Telephone Number           ~9.C?~~/~--7.._/"-'0~--=0,+-,y/1--:S....,____
                                                     Fax Number (if you have one) - ~ - - -- - - - - - - ~
                                                     E-mail Address          a(e.,,?° Lz'G,dt::Je~u ~Bmfl.4.ZcotNL

Note:     All plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners must also
          provide their inmate numbers, present place of confinement, and address.


For Prisoners:

I declare under penalty of perjury that on this __-12 day of                  N.\c,vc;.,k ,20---2,J._, I am delivering
this complaint to prison authorities to be mailed to the Clerk's Office of the United States District Court for the
Eastern District of Pennsylvania.




                                                         Signature of Plaintiff:       --"'Q
                                                                                          ""-'-,,_J-'o"-1-b+---
                                                                                                        ---------
                                                                 Inmate Number
                                                                                       - - - - - - - - - - - - -- - - -




Rev. 10/2009                                                  -5-
                           Case 5:21-cv-01403-EGS Document 2 Filed 03/19/21 Page 7 of 8
                                                          UNITED STATES DISTRICT COURT
                                                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                         DESIGNATION FORM
                                                     aintijfto indicate the category of the case for the purpose of assignment to the appropriate calendar)




RELATED CASE, IF ANY:

 Case Number: _ _ _ _ _ __ _ _ __ _ __                         Judge: _ __ _ _ _ _ _ _ _ _ _ __ _                           Date Terminated: _ _ _ _ _ _ __ __

 Civil cases are deemed related when Yes is answered to any of the following questions:

 1.    Is this case related to property included in an earlier numbered suit pending or within one year                        YesD                    No~
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                       YesD                    No~
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement ofa patent already in suit or any earlier                           YesO                    No~
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                       YesD                    No@
       case filed by the same individual?

I certify that, to my knowledge, the within case       D    is /   D   is not re ated to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE          /Ill owh       ,~         d{J:){
                                                                                                                                          Attorney I.D. # (if applicable)


CIVIL: (Place a ✓ in one category only)

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

••     l.
       2.
           Indemnity Contract, Marine Contract, and All Other Contracts
           FELA
                                                                                          ••     l.
                                                                                                 2.
                                                                                                      Insurance Contract and Other Contracts
                                                                                                      Airplane Personal Injury
 ••    3. Jones Act-Personal Injury                                                        •     3.   Assault, Defamation
       4. Antitrust                                                                        ••         Marine Personal Injury
B      5.
           Patent
           Labor-Management Relations                                                     •
                                                                                                 4.
                                                                                                 5.
                                                                                                 6.
                                                                                                      Motor Vehicle Personal Injury
                                                                                                      Other Personal Injury (Please specify): _ _ _ _ _ _ _ _ __
~:         Civil Rights                                                                   •      7.   Products Liability
•      8. Habeas Corpus                                                                   •      8.   Products Liability - Asbestos
       9. Securities Act( s) Cases                                                        •           All other Diversity Cases
B      10. Social Security Review Cases
                                                                                                 9.
                                                                                                      (Please specify): _ __ __ _ _ _ _ _ _ __ _ _ _ __

•      11. All other Federal Question Cases
              (Please specify): _ _ __ _ _ _ _ _ _ _ _ _ _ __ __



                                                                         ARBITRATION CERTIFICATION
                                                 (The effect of this certification is to remove the case from eligibility for arbitration.)




              Pursuant to Local Civil Rule 53 .2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:


      •       Relief other than monetary damages is sought.




                                                                        Attorney-at-Law I Pro Se Plaintiff                                Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (j/2018)
Case 5:21-cv-01403-EGS Document 2 Filed 03/19/21 Page 8 of 8
